441 F.2d 1166
UNITED STATES of America, Appellee,v.David PORTER, Jr., Appellant.
No. 20457.
United States Court of Appeals, Eighth Circuit.
May 14, 1971.

James A. Bell, Bell, Fullwood, Wilson & Harris, St. Louis, Mo., for appellant.
Before MATTHES, Chief Judge, GIBSON, Circuit Judge, and HENLEY, Chief District Judge.1
PER CURIAM.


1
A jury found, (1) that David Porter, Jr. had purchased heroin on May 14, 1969 and June 26, 1969, which was not in or from the original package as charged in two Counts of the indictment, in violation of 26 U.S.C. 4704(a); (2) that Porter had sold heroin on the same dates not in pursuance of a written order of the person to whom it was sold as charged in the other two Counts of the indictment, in violation of 26 U.S.C. 4705(a).


2
Judgment was entered.  Porter was sentenced to eight years on each of the four Counts, the sentences to run and be served concurrently.  Porter has appealed.


3
Porter complains of error in the admission of evidence; that 'Counts II and IV (sale of the heroin) constitute double jeopardy * * *'; that 4704(a) is unconstitutional and that the Court erred in its instructions to the jury.


4
We have examined the record and hold there was sufficient evidence to support the jury's verdict and that the Court did not commit any error of law which affected the substantial rights of Porter.


5
The judgment is affirmed.



1
 Chief District Judge, Eastern District of Arkansas, sitting by designation